NUMBER 13-18-00086-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI C EDINBURG


CARLOS GOMEZ AMAYA,                                                          Appellant,

                                            v.

BISSELL HOMECARE INC.,                                                        Appellee.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.


                ORDER TO FILE APPELLANT'S BRIEF
           Before Justices Rodriguez, Contreras, and Benavides
                            Order Per Curiam

       This cause is before the Court on appellant’s fourth motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on May 4, 2018, and this

Court has previously granted appellant three extensions for the filing of appellant’s brief

in this cause. Appellant has now filed his fourth motion requesting additional time to file

the appellate brief in this cause.
       The Court, having fully examined and considered appellant's fourth motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's fourth motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's fourth motion for extension of time to file the brief is hereby granted,

and the Honorable Charles H. Sierra, counsel for appellant, is hereby ORDERED to file

the appellate brief with this Court on or before October 15, 2018. No further extensions

will be granted in this matter absent exigent circumstances.



                                                                         PER CURIAM

Delivered and filed the
21st day of September, 2018.




                                               2